Citation Nr: 0725590	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  02-21 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
varicose veins.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from August 1958 to December 
1961.

This appeal comes before the Board of Veterans Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The case subsequently was transferred to the 
RO in Seattle, Washington.

In April 2007, the veteran attended a hearing before the 
undersigned Veterans Law Judge at the Seattle, Washington, 
RO.   


FINDINGS OF FACT

1.  The veteran does not have a corroborated in-service 
stressor upon which a diagnosis of PTSD may be based.

2.  The RO denied entitlement to service connection for 
varicose veins in a March 1974 rating decision; the veteran 
did not appeal this rating decision.  

3.  Evidence submitted since the March 1974 rating decision, 
when viewed in the context of all of the evidence of record, 
is duplicative or cumulative of evidence previously 
considered and which by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The RO denied entitlement to service connection for 
bronchitis in a March 1974 rating decision; the veteran did 
not appeal this rating decision.

5.  Evidence received since the March 1974 rating decision 
was not considered previously and is so significant that it 
must be reviewed in connection with the claim for service 
connection.

6.  The veteran's bronchitis did not originate in service and 
is not related to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).

2.  Since the final rating decision in March 1974, new and 
material evidence has not been presented, and the claim of 
entitlement to service connection for varicose veins may not 
be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (as in effect prior to August 29, 2001).

3.  New and material evidence has been presented since the 
March 1974 final rating decision denying service connection 
for bronchitis, and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in effect prior 
to August 29, 2001).

4.  The veteran does not have bronchitis due to injury or 
disease incurred in or aggravated by active service.  38 
U.S.C.A. § 1131, 5103, 5103A, (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by letters dated in August 2001, February 2005, 
and August 2006.  Additional notice of the five elements of a 
service-connection claim, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and 
notice of the specific evidence needed to reopen claims, as 
is now required by Kent v. Nicholson, 20 Vet. App. 1 (2006), 
was provided by February 2005 and August 2006 letters to the 
veteran.  Accordingly, the Board finds that VA met its duty 
to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, notice 
was provided prior to the appealed November 2001 decision in 
keeping with Pelegrini.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the veteran was afforded VA examination which, 
when considered with the other relevant evidence of record, 
is sufficient to adjudicate the reopened claim for service 
connection bronchitis.  Solicitation of a medical opinion is 
not necessary with respect the claims for service connection 
for PTSD and varicose veins because (as discussed in detail 
below) there is no indication that the claimed disorders are 
of service origin.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service Connection-PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)); a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If a PTSD claim is based on in-service 
personal assault, evidence
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
38 C.F.R. § 3.304(f).

As to the existence of a stressor, a veteran's assertions of 
non-combat service stressors are not sufficient to establish 
their occurrence.  Rather, his alleged service stressors must 
be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

In various written statements and in hearing testimony 
conducted in April 2005 and April 2007, the veteran argues 
that PTSD is warranted based on incidents of trauma while 
serving on active duty.  First, he alleges that in January or 
February of 1959, he was working on a roof when he heard a 
loud noise and saw a fellow serviceman being killed.  He 
stated that the fellow serviceman was crushed under the bed 
of his dump truck.  The veteran was ordered to go down and 
cover the blood, shoveling it with coral.  Another incident 
occurred in December 1961 when the veteran witnessed a fellow 
serviceman getting caught in a cargo net, fall and get 
critically injured.  

The veteran's DD-214 shows that he served with the U.S. Navy 
and that he was not awarded any combat-related medals.

The RO initially attempted to verify the claimed stressors 
with the Department of the Navy, Office of the Judge Advocate 
General.  In a response received in September 2005, the 
Office of the Judge Advocate General, noted that its research 
was unable to locate any investigative report for either of 
the claimed incidents.  In a subsequent May 2006 statement, 
the veteran corrected his first stressor statement regarding 
the truck accident.  He stated that his unit number which he 
originally reported as mobile construction battalion (MCB) 
#11 should have been MCB #5.  He also stated that the 
incident took place at the Naval Air Station in Guam during a 
hot period (either August or September) and that the person 
who was killed was from 'A' company.  The RO attempted to 
corroborate this additional information with the U.S. Armed 
Services Center for Unit Records Research (CURR) (now the 
U.S. Army and Joint Services Records Research Center 
(JSRRC)).  CURR had coordinated its research with the Naval 
Historical Society, but was unable to corroborate the 
incident.   
 
The veteran's service medical records reveal no findings, 
treatment, or diagnoses of PTSD.  Post-service treatment 
records, including VA treatment records and a Social Security 
Disability determination dated in May 2003, however, show 
that the veteran was diagnosed as having PTSD.  The records 
show that the veteran's PTSD has been attributed to various 
alleged personal and military stressors.  

In this case the veteran is currently diagnosed as having 
PTSD, due at least in part to his alleged military 
experiences.  The Board finds, however, that the diagnoses 
are based solely on a history provided by the veteran as his 
alleged stressors are not corroborated.  The Board notes that 
it is not bound by a medical opinion based solely upon an 
unsubstantiated history as related by the veteran.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, the 
diagnosis of PTSD based on the veteran's alleged traumatic 
experiences in service is not accepted on its face because 
the underlying premise of having witnessed the death and/or 
injury of fellow servicemen during active military service is 
not corroborated.  

As noted above, the veteran's alleged service stressors must 
be established by official service records or other credible 
supporting evidence.  See 38 C.F.R. § 3.304(f).  In this 
case, the veteran's stressor statements could be not 
corroborated.  Consequently, the Board finds that the veteran 
does not have a corroborated in-service stressor upon which a 
diagnosis of PTSD may be based.  Therefore, service 
connection for PTSD must be denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.   See 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

The veteran is also seeking service connection for claimed 
disabilities of varicose veins and bronchitis.  

In a March 1974 rating decision, the RO denied service 
connection for varicose veins and bronchitis.  The veteran 
did not file a timely appeal and that rating decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.302(a), 20.1103.

In an October 2000 written statement, the veteran indicated 
that he was again seeking service connection for his claimed 
disabilities.  In a November 2001 rating decision, the RO 
adjudicated the claims for service connection for varicose 
veins and bronchitis and denied them on the merits.  
Nevertheless, the Board is not bound by the RO's findings and 
must itself determine whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The claims to reopen (filed in October 2000) were made before 
the effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001. See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Consequently, the Board is deciding these 
claims under the prior version of the regulations.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Evidence received since the final RO determination is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).




Varicose Veins

The veteran was denied service connection for varicose veins 
in March 1974 because the evidence at that time failed to 
show that varicose veins were incurred in or due to the 
veteran's period of active service.  The evidence included 
service medical records which failed to show treatment or 
diagnoses of varicose veins and an October 1973 VA 
examination report in which the veteran was diagnosed as 
having varicose veins, post-operative, left leg and minimal, 
right leg; however, a nexus statement was not provided.

The evidence added to the record since the March 1974 rating 
decision consists of additional VA and private treatment 
records which show that the veteran underwent stripping of 
varicose veins in his legs in 1973, 1993 and 1997 and written 
statements and hearing testimony in April 2005 and April 2007 
in which the veteran essentially alleges that his varicose 
veins are due to heavy lifting in service.   

The evidence added to the record since the March 1974 rating 
decision does not show that the veteran's varicose veins were 
incurred in or aggravated by service.  Although the records 
are new in that they show treatment for varicose veins, they 
do not show that the varicose veins are of service origin.  
What was missing in the March 1974 rating decision is still 
missing now.  These records only show evidence of current 
treatment for varicose veins and as such they are not 
considered material.  See  Morton v. Principi, 3 Vet. App. 
508 (1992) (medical records describing the veteran's current 
condition are not material to the issue of service connection 
and are not sufficient to reopen a claim for service 
connection based on new and material evidence).  

The veteran contends that his varicose veins are related to 
his carrying of heavy objects in service.  Although he is 
competent (and presumed credible for purposes of new and 
material evidence) to present information as to his symptoms, 
as a layperson without medical training, he is not competent 
to make a diagnosis of his current disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (2006). 

In summary, the evidence which has been received since the 
March 1974 rating decision does not raise the reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156 (2001).  The claim accordingly is not reopened and 
remains denied.

Bronchitis

The veteran was denied service connection for bronchitis in 
March 1974 because the evidence at that time failed to show a 
current diagnosis of bronchitis.  The evidence included 
service medical records which showed treatment for bronchitis 
on various occasions and an October 1973 VA examination which 
failed to show a current diagnosis of bronchitis.  

The evidence added to the record since the March 1974 rating 
decision includes a May 2005 VA examination which addresses 
whether the veteran has bronchitis which is related to 
service.  This evidence is clearly new in that it was not 
previously of record and is so significant that it must be 
reviewed in connection with the current claim.  The veteran 
has therefore presented new and material evidence to reopen 
the claim for service connection for bronchitis.  

Reopened Claim-Bronchitis

Inasmuch as the Board has reopened the claim for service 
connection for bronchitis, the next question to be considered 
is whether service connection for bronchitis is warranted 
based on the evidence of record.  Because the veteran has 
been furnished with the criteria for establishing service 
connection, and specifically advised of the evidence needed 
to support the claim, the Board finds that there is no 
prejudice to him in adjudicating the reopened claim without 
first remanding it to the RO for consideration.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1131 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2006).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

With the above criteria in mind, the Board notes that the 
service medical records  show treatment for bronchitis.  The 
veteran was diagnosed as having mild intermittent bronchitis 
on VA examination in May 2005, although the examiner felt 
that the veteran's symptomatology did not meet the criteria 
for chronic bronchitis (based on a lack of documented post-
service treatment for bronchitis).  Moreover, the examiner 
specifically opined that it was less likely than not that the 
veteran's current mild intermittent bronchitis complaints 
were related to his episodes of bronchitis while in service.  
This opinion is not contradicted by any other medical opinion 
of evidence.

The Board has considered the veteran's hearing testimony.  
Although lay witnesses are competent to describe experiences 
and symptoms that result therefrom, because laypersons are 
not trained in the field of medicine, they are not competent 
to provide medical opinion evidence as to the origins of a 
current disability.  Espiritu v. Derwinski, 2 Vet. App. at 
494-95.  Therefore, these statements, addressing the origins 
of the veteran's bronchitis are not probative evidence as to 
the issue on appeal.

As the preponderance of the evidence is against the claims 
for service connection for bronchitis, the benefit of the 
doubt doctrine is not applicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001). 


ORDER

Service connection for PTSD is denied.

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for 
varicose veins is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for bronchitis is reopened.

Service connection for bronchitis is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


